Gilchrist, J.
The letters, for the conversion of which this action is brought, came into the possession of the defendant while exercising his functions as a judicial officer. They *507were exhibited as evidence by the plaintiff in a matter pending before the magistrate in which the plaintiff was a party. He placed them within the power and in the custody of the court, and they became from that moment parcel of the files of the court, of which the defendant had the only lawful custody.
If the plaintiff had just occasion to use the papers, and they could, without detriment to the ends of justice, have been spared from the files, it was, perhaps, the duty of the defendant, upon proper representation, to have delivered thorn to the plaintiff. But of the propriety of giving or withholding papers so in Ms custody, the justice himself must be considered to be the judge. For an unwarrantable exercise of his legal discretion, or for a capricious refusal to act in a proper case, the justice is amenable to law. He may be impeached, or a mandamus may be awarded against him.
But it is well settled that on the part of one deeming himself aggrieved by the judicial act of a magistrate, an action at law does not lie. Evans v. Foster, 1 N. H. Rep. 374.
There must be Judgment for the defendant.